DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) s 1-4,6-10,13-16,19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fryska et al. 10,746,246 in view of Kirkpatrick U.S. 2017/0184166.
Regarding claims 1,7 Fryska shows at least in figures 4,8 and 9 a ‘textile board’ 110,120 where a plurality of adjacent arcuate segments 112-118 may be cut-out having an angle less than or equal to 180 deg (prima facie obviousness from the drawings). Inherently there would be a waste portion surrounding the cut-outs once the segments are removed.
Lacking is a specific statement that the carbon-carbon composite ‘preforms’ (see at least the abstract) are ‘textile boards’.
The reference to Kirpatrick , which also shows a brake disk, seems to indicate this in para 0002.
One having ordinary skill in the art before the time the invention was effectively filed would realize that the preforms in Fryska, may be considered broadly as ‘boards’ as indicated in para 0002 of Kirkpatrick.
Regarding claims 2,9,20 see figure 1 of Fryska.
Regarding claims 3,13,19 these limitations are met.
Regarding claim 4 since the board 110 in figure 4 of Fryska presumably also that a thickness (t) – in addition to a width (w) and length (L) the element 120 may be considered to be a ‘cuboid’. 
Regarding claim 6 to minimize the waste portions would be obvious to minimize costs.
Regarding claims 8,10,15,16 as readily apparent from figure 4 of Fryska, these limitations are capable of being met.
Regarding claim 14 see col 16 lines 36+.
Claim(s) 5,11,12,17,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fryska/Kirkpatrick as applied to claim 1 above, and further in view of Miao U.S. 2016/0017526.
Regarding claims 5,11,12 since Fryska is not specific as to the arc-angle phi in figure 5, as discussed in col 9 around lines 24-28 one having ordinary skill in the art before the invention was effectively filed would have found it obvious to have cut the brake segments into a semi-annular shape from the preform simply as an obvious matter of choice of design.  This choice is better illustrated in figure 6 of Miao. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



6/16/22